Case 1:21-cv-00119-PLM-PJG ECF No. 12, PageID.127 Filed 06/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMES R. RANKIN,                              )
                          Plaintiff,          )
                                              )      No. 1:21-cv-119
-v-                                           )
                                              )      Honorable Paul L. Maloney
BERRIEN COUNTY,                               )
                          Defendant.          )
                                              )

                                       JUDGMENT

      The Court has dismissed all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: June 11, 2021                                           /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
